Citation Nr: 0838290	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to September 
1972, and from January 1974 to February 1975.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Board notes that the veteran has offered 
competent evidence alleging potential in-service exposure to 
hepatitis.  First, service treatment records contain a 
reference to "possible hepatitis," although it does not 
appear that any follow-up was undertaken.  Further, in August 
1974, he underwent surgery to repair a left inguinal hernia.  
He contends that something was wrong with his blood after 
surgery but the physicians could not figure out what.  
Treatment records, in fact, show various work-ups for 
abnormal blood work.

Although there was no indication of hepatitis C during active 
duty service, including in his separation physical 
examination in February 1974, it is common medical knowledge 
that hepatitis C was not recognized prior to the late 1980s.   

Currently blood chemistry data from May 1997 reflects that he 
is positive for HCV ABY, suggestive of hepatitis C.  However, 
there is insufficient competent medical evidence of record to 
make a decision to determine whether his hepatitis C is 
related to service.  

Therefore, an examination and medical opinion are required to 
determine the nature and etiology of his hepatitis C.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his hepatitis C.  
The examiner is requested to confirm a 
diagnosis of hepatitis C.  If hepatitis C 
is confirmed, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the veteran's 
hepatitis C is related to service.  

The examiner is directed to consider the 
veteran's in-service inguinal hernia 
repair (with apparent post-surgery 
abnormal blood work), as well as any risk 
factors for the hepatitis C virus, 
including receipt of blood or blood 
products before 1992; intravenous drug 
use; occupational exposure to 
contaminated blood or fluids via 
employment in patient care or clinical 
laboratory work; high risk sexual 
practices; intranasal cocaine; 
hemodialysis; organ transplants; and body 
piercing or tattooing.  Veterans Benefits 
Administration (VBA) All Station Letter 
98-110 "Infectious Hepatitis" (Nov. 30, 
1998); VBA Fast Letter 04-13 (June 29, 
2004).  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for residuals of hepatitis C.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

